     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.500 Page 1 of 12



1     MATTHEW O’SULLIVAN, Senior Deputy (SBN 305980)
      FERNANDO KISH, Senior Deputy (SBN 236961)
2     Office of County Counsel, County of San Diego
      1600 Pacific Highway, Room 355
3     San Diego, California 92101-2469
      Telephone: (619) 531-4850 Fax: (619) 531-6005
4     E-mail: matthew.o’sullivan@sdcounty.ca.gov
      E-mail: fernando.kish@sdcounty.ca.gov
5
      Attorneys for Defendants County of San Diego and Shannon Keene
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11    Tanya Suarez, individually,                 )       No. 20-cv-00456-WQH-DEB
                                                  )
12                                      Plaintiff,)       DEFENDANTS’ ANSWER TO
                                                  )       PLAINTIFF’S FIRST AMENDED
13                    v.                          )       COMPLAINT
                                                  )
14    COUNTY OF SAN DIEGO; Shannon Keene, )
      Registered Nurse; and DOES 1 – 10           )       Courtroom: 14B
15    Inclusive,                                  )       Judge: Hon. William Q. Hayes
                                                  )
16                                    Defendants.)
                                                  )
17
18          Defendants County of San Diego and Shannon Keene (“Defendants”) answer
19    Plaintiff’s First Amended Complaint (ECF No. 14) by admitting, denying, and alleging as
20    follows:
21                                        Statement of Facts
22          1.     In response to paragraphs 1 through 4, Defendants admit that Ms. Suarez
23    used methamphetamines. With regard to the remaining allegations contained in
24    paragraphs 1 through 4, Defendants lack knowledge and information sufficient to form a
25    belief as to the truth of the allegations contained in these paragraphs, and on that basis
26    deny each and every remaining allegation contained therein.
27          2.     In response to paragraph 5, Defendants admit that Ms. Suarez was using
28    methamphetamines on May 6, 2019, prior to her arrest and that she was arrested in the

                                                    1
                                                                          20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.501 Page 2 of 12



1     parking lot of a gas station. Further, Defendants admit that a San Diego Police
2     Department agent arrested Ms. Suarez for being under the influence of a controlled
3     substance and that Ms. Suarez was transported to Las Colinas Jail. Except as admitted,
4     Defendants lack knowledge and information sufficient to form a belief as to the truth of
5     the allegations contained in this paragraph, and on that basis deny each and every
6     remaining allegation contained therein.
7           3.     In response to paragraph 6, Defendants admit that Ms. Suarez informed jail
8     staff that she was under the influence of methamphetamines and that she had a prior
9     hospitalization due to suicidal thoughts. Except as admitted, Defendants lack knowledge
10    and information sufficient to form a belief as to the truth of the allegations contained in
11    this paragraph, and on that basis deny each and every remaining allegation contained
12    therein.
13          4.     In response to paragraph 7, Defendants admit that Ms. Suarez at one point
14    indicated that she believed that she would be tortured by correctional deputies. Except as
15    admitted, Defendants lack knowledge and information sufficient to form a belief as to the
16    truth of the allegations contained in this paragraph, and on that basis deny each and every
17    remaining allegation contained therein.
18          5.     In response to paragraph 8, Defendants admit that Ms. Suarez scratched at
19    her eyes while being fingerprinted. Except as admitted, Defendants lack knowledge and
20    information sufficient to form a belief as to the truth of the allegations contained in this
21    paragraph, and on that basis deny each and every remaining allegation contained therein.
22          6.     In response to paragraph 9, Defendants admit that officers intervened and
23    restrained Ms. Suarez to keep her from harming her eyes and that Ms. Suarez was placed
24    on a gurney face down. Except as admitted, Defendants lack knowledge and information
25    sufficient to form a belief as to the truth of the allegations contained in this paragraph,
26    and on that basis deny each and every remaining allegation contained therein.
27          7.     In response to paragraph 10, Defendants admit that custodial officers
28    trimmed Ms. Suarez’s acrylic nails. Except as admitted, denied.

                                                    2
                                                                           20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.502 Page 3 of 12



1           8.     In response to paragraph 11, Defendants admit that Nurse Keene participated
2     in Ms. Suarez’s medical evaluation. Except as admitted, Defendants lack knowledge and
3     information sufficient to form a belief as to the truth of the allegations contained in this
4     paragraph, and on that basis deny each and every remaining allegation contained therein.
5           9.     In response to paragraph 12, Defendants admit that Ms. Suarez stated to
6     Nurse Keene that she was bipolar but not taking medication and that she had used
7     methamphetamines. Except as admitted, denied.
8           10.    In response to paragraph 13, Defendants admit that Nurse Keene knew that
9     Ms. Suarez had used methamphetamines, that Ms. Suarez had scratched at her eyes, that
10    Ms. Suarez had endorsed some paranoid delusions, that Ms. Suarez had stated that she
11    suffered from bipolar disorder but was not taking medication, and that Ms. Suarez had
12    been hospitalized in the past for suicidal thoughts. Except as admitted, denied.
13          11.    In response to paragraph 14, Defendants admit that Ms. Suarez’s medical
14    intake evaluation took place at approximately 4:00 a.m. on May 6, 2019. Except as
15    admitted, denied.
16          12.    In response to paragraph 15, Defendants admit that Nurse Keene evaluated
17    and treated the hematoma involving Ms. Suarez’s eye. Additionally, Nurse Keene
18    evaluated whether Ms. Suarez could track visually, and Ms. Suarez denied visual
19    impairment. Except as admitted, denied.
20          13.    In response to paragraph 16, Defendants admit that Ms. Suarez was placed
21    in a safety cell and was not restrained once inside the safety cell. Except as admitted,
22    denied.
23          14.    In response to paragraph 17, Defendants admit that Ms. Suarez used her
24    nails to remove her eye after being placed in the isolated safety cell. Except as admitted,
25    denied.
26          15.    In response to paragraph 18, Defendants admit that Ms. Suarez enucleated
27    her eye. Except as admitted, denied.
28    ///

                                                    3
                                                                          20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.503 Page 4 of 12



1           16.      In response to paragraph 19, Defendants admit that Ms. Suarez began trying
2     to remove her second eye. Except as admitted, denied.
3           17.      In response to paragraph 20, denied, in part due to lack of information
4     sufficient to form a belief as to the truth of some allegations.
5           18.      In response to paragraph 21, Defendants admit that jail staff contacted 9-1-1
6     and that Ms. Suarez was rushed to the hospital. Except as admitted, Defendants lack
7     knowledge and information sufficient to form a belief as to the truth of the allegations
8     contained in this paragraph, and on that basis deny each and every remaining allegation
9     contained therein.
10          19.      In response to paragraphs 22 through 25, Defendants lack knowledge and
11    information sufficient to form a belief as to the truth of the allegations contained in these
12    paragraphs, and on that basis deny each and every allegation contained therein.
13                                      Jurisdiction and Venue
14          20.      Paragraphs 26 through 27 consist of statements of law, argument, or legal
15    conclusions, and therefore require no response from Defendants. To the extent any
16    response to the allegations in these paragraphs is required, Defendants deny the
17    allegations.
18          21.      In response to paragraph 28, admitted.
19                                             The Parties
20          22.      In response to paragraph 29, Defendants admit that Ms. Suarez was injured
21    at Las Colinas Jail and that Las Colinas Jail is located in the County of San Diego. In
22    response to the remaining allegations, Defendants lack knowledge and information
23    sufficient to form a belief as to the truth of the allegations contained in this paragraph,
24    and on that basis deny each and every remaining allegation contained therein.
25          23.      In response to paragraph 30, Defendants admit that Nurse Keene worked at
26    Las Colinas Jail on the morning of May 6, 2019 and lives and works in the County of San
27    Diego. Except as admitted, denied.
28          24.      In response to paragraph 31, admitted.

                                                    4
                                                                           20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.504 Page 5 of 12



1           25.    Paragraphs 32 through 34 contain allegations directed against individual
2     “Doe” Defendants. Accordingly, paragraphs 32 through 34 contain no allegations against
3     Defendants to which a response is required. To the extent a response is required,
4     Defendants deny the allegations contained in paragraphs 32 through 34.
5                                       First Cause of Action
6           26.    Paragraph 35 contains no allegations against Defendants to which a response
7     is required. However, to the extent a response is required, Defendants incorporate by
8     reference their responses to each of the paragraphs referenced in paragraph 35.
9           27.    Paragraph 36 contains allegations directed against individual “Doe”
10    Defendants. Accordingly, paragraph 36 contains no allegations against Defendants to
11    which a response is required. To the extent a response is required, Defendants deny the
12    allegations contained in paragraph 36.
13          28.    Insofar as paragraph 37 contains allegations directed against individual
14    “Doe” Defendants, paragraph 37 contains allegations to which Defendants need not
15    respond. Insofar as these allegations against “Doe” Defendants require a response,
16    Defendants deny such allegations contained in paragraph 37. Defendants admit that Ms.
17    Suarez told Nurse Keene that she was bipolar and not currently using medication and that
18    Ms. Suarez had been using methamphetamines. Additionally, Ms. Suarez had endorsed
19    paranoid or delusional thoughts when communicating with Nurse Keene. Except as
20    admitted, denied.
21          29.    In response to paragraph 38, Defendants admit that Nurse Keene was told
22    that Ms. Suarez had used methamphetamines, that Ms. Suarez suffered from bipolar
23    disorder, that Ms. Suarez had been hospitalized in the past for suicidal thoughts, that Ms.
24    Suarez had endorsed paranoid or delusional thoughts, and that deputies had trimmed Ms.
25    Suarez’s nails after she scratched at her eyes during fingerprinting. Except as admitted,
26    denied.
27    ///
28    ///

                                                   5
                                                                         20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.505 Page 6 of 12



1           30.    In response to paragraph 39, Defendants deny that Detention Policy M.4 in
2     effect on May 6, 2019 contains the language quoted in this paragraph and deny each and
3     every allegation in paragraph 39.
4           31.    In response to paragraph 40, Defendants deny that Detention Policy M.9 in
5     effect on May 6, 2019 contained the language identified in this paragraph and deny each
6     and every allegation contained in paragraph 40.
7           32.    In response to paragraph 41, Defendants admit that Detention Policy
8     MSD.S.10 in effect on May 6, 2019 stated that: “[t]he facility gatekeeper is a qualified
9     mental health provider (QMHP). In the absence of a QMHP, an assigned designee will
10    act as the facility gatekeeper.” Except as admitted, denied.
11          33.    In response to paragraph 42, Defendants admit that Detention Policy
12    MSD.S.10 in effect on May 6, 2019 stated that: “The Medical screening nurse should
13    assess and observe arrestee for suicide potential during intake. If indicated, the facility
14    gatekeeper will conduct further assessment to determine indication for inmate safety
15    program (ISP) placement.” Except as admitted, denied.
16          34.    In response to paragraph 43, Defendants admit that Ms. Suarez had indicated
17    that she had a history of psychiatric illness and that she had recently used
18    methamphetamines. Except as admitted, denied.
19          35.    In response to paragraph 44, Defendants deny that Detention Policy
20    MSD.S.10 in effect on May 6, 2019 contained the language quoted in this paragraph and
21    deny each and every allegation in paragraph 44.
22          36.    In response to paragraph 45, Defendants admit that Detention Policy
23    MSD.S.10 in effect on May 6, 2019 stated that: “Safety Cell Placement” was
24    “recommended when patient is actively self-harming or actively assaultive.” Except as
25    admitted, denied.
26          37.    Paragraph 46 consists of argument, legal conclusions, and anticipated
27    testimony, and therefore requires no response from Defendants. To the extent any
28    response to the allegations in this paragraph is required, Defendants deny the allegations.

                                                    6
                                                                          20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.506 Page 7 of 12



1           38.    In response to paragraph 47, Defendants admit that Nurse Keene was told or
2     saw that Ms. Suarez had scratched at her eyes, that Ms. Suarez was bipolar and was not
3     taking medication, and that Ms. Suarez had endorsed psychotic or delusional thoughts.
4     Except as admitted, denied.
5           39.    In response to paragraph 48, denied.
6           40.    Paragraph 49 consists of argument, legal conclusions, and anticipated
7     testimony, and therefore requires no response from Defendants. To the extent any
8     response to the allegations in this paragraph is required, Defendants deny the allegations.
9           41.    In response to paragraphs 50-53, denied.
10          42.    In response to paragraph 54, Defendants admit that Nurse Keene noted that a
11    medical sick call was scheduled “due to use of force.” Except as admitted, denied.
12          43.    In response to paragraph 55, denied.
13          44.    In response to paragraph 56, Defendants admit that Nurse Keene evaluated
14    and treated the hematoma involving Ms. Suarez’s eye. Additionally, Nurse Keene
15    evaluated whether Ms. Suarez could track visually, and Ms. Suarez denied visual
16    impairment. Except as admitted, denied.
17          45.    Paragraph 57 consists of argument, legal conclusions, and anticipated
18    testimony, and therefore requires no response from Defendants. To the extent any
19    response to the allegations in this paragraph is required, Defendants deny the allegations.
20          46.    Paragraph 58 through 69 contain allegations directed against individual
21    “Doe” Defendants. Accordingly, paragraphs 58 through 69 contain no allegations against
22    Defendants to which a response is required. To the extent a response is required,
23    Defendants deny the allegations contained in paragraphs 58 through 69.
24          47.    In response to paragraphs 70 through 71, Defendants lack knowledge and
25    information sufficient to form a belief as to the truth of the allegations contained in these
26    paragraphs, and on that basis deny each and every allegation contained therein.
27          48.    In response to paragraphs 72 through 73, denied.
28    ///

                                                    7
                                                                          20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.507 Page 8 of 12



1                                       Second Cause of Action
2           49.      Paragraph 74 contains no allegations against Defendants to which a response
3     is required. However, to the extent a response is required, Defendants incorporate by
4     reference their responses to each of the paragraphs referenced in paragraph 74.
5           50.      In response to paragraphs 75 through 78 and 80 through 93, the statements
6     in these paragraphs amount to argument and legal conclusions regarding incidents
7     unrelated to the instant case at issue in the operative pleading, including references to
8     news publications, outside reports, and the contents of legal filings in other matters (some
9     of which are currently pending before this and other courts). Accordingly, these
10    allegations do not require any response from Defendants. To the extent any response to
11    the allegations in these paragraphs is required, Defendants deny the allegations.
12          51.      In response to paragraph 79, no cognizable allegation is present in this
13    paragraph. Accordingly, this paragraph does not require any response from Defendants.
14    To the extent any response to this paragraph is required, Defendants deny the paragraph.
15          52.      In response to paragraphs 94 through 98, denied.
16          53.      Paragraphs 99 through 101 consist of statements of law, argument, or legal
17    conclusions, and therefore require no response from Defendants. To the extent any
18    response to the allegations in these paragraphs is required, Defendants deny the
19    allegations.
20                                       Third Cause of Action
21          54.      Paragraph 102 contains no allegations against Defendants to which a
22    response is required. However, to the extent a response is required, Defendants
23    incorporate by reference their responses to each of the paragraphs referenced in
24    paragraph 102.
25          55.      Paragraph 103 consists of statements of law, argument, or legal conclusions,
26    and therefore require no response from Defendants. To the extent any response to the
27    allegations in this paragraphs is required, Defendants deny the allegations.
28    ///

                                                     8
                                                                          20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.508 Page 9 of 12



1           56.      Paragraphs 104 through 106 contain allegations directed against individual
2     “Doe” Defendants. Accordingly, paragraphs 104 through 106 contain no allegations
3     against Defendants to which a response is required. To the extent a response is required,
4     Defendants deny the allegations contained in paragraphs 104 through 106.
5           57.      In response to paragraphs 107 through 108 and 110, denied.
6           58.      In response to paragraph 109, Defendants admit that California Government
7     Code § 845.6 provides, in part, as follows: “Neither a public entity nor a public
8     employee is liable for injury proximately caused by the failure of the employee to furnish
9     or obtain medical care for a prisoner in his custody; but, except as otherwise provided by
10    Sections 855.8 and 856, a public employee, and the public entity where the employee is
11    acting within the scope of his employment, is liable if the employee knows or has reason
12    to know that the prisoner is in need of immediate medical care and he fails to take
13    reasonable action to summon such medical care.” Except as admitted, denied.
14                                      Fourth Cause of Action
15          59.      Paragraphs 111 consists of statements of law, argument, or legal
16    conclusions, and therefore require no response from Defendants. To the extent any
17    response to the allegations in this paragraphs is required, Defendants deny the allegations.
18          60.      Paragraphs 112 through 113 are vague but appear to contain allegations
19    directed against individual “Doe” Defendants. Accordingly, paragraphs 112 through 113
20    contain no allegations against Defendants to which a response is required. To the extent
21    a response is required, Defendants deny the allegations contained in paragraphs 112
22    through 113.
23          61.      With regard to paragraphs 114 to 115 and 117, denied.
24          62.      Paragraph 116 is vague but appears to contain allegations directed against
25    individual “Doe” Defendants. Accordingly, paragraph 116 contains no allegations
26    against Defendants to which a response is required. To the extent a response is required,
27    Defendants deny the allegations contained in paragraphs 116.
28    ///

                                                    9
                                                                         20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.509 Page 10 of 12



1                                        AFFIRMATIVE DEFENSES
2                                                    1
3            As a first, separate and distinct affirmative defense, Defendants allege that the
4      complaint fails to state facts sufficient to constitute a cause of action upon which relief
5      can be granted.
6                                                    2
7            As a second, separate and distinct affirmative defense, Defendants are not liable
8      for common-law negligence and are only liable pursuant to statute by operation of section
9      815 of the Government Code.
10                                                   3
11           As a third, separate and distinct affirmative defense, Defendants allege that they
12     are not liable by operation of sections 815.2, subdivision (b), and 820.8 of the
13     Government Code in that the injuries and damages, if there were any, were the result of
14     the exercise of the discretion vested in public officers and employees.
15                                                   4
16           As a fourth, separate and distinct affirmative defense, Defendants allege that Ms.
17     Suarez herself acted unreasonably, carelessly and negligently in and about the matters
18     alleged in the complaint in that Ms. Suarez did not exercise ordinary care, caution, or
19     prudence for her own safety and protection. These acts of unreasonableness, carelessness,
20     and negligence were the proximate cause of the alleged injuries, losses, and damages, if
21     any. However, if Defendants are found legally responsible to Plaintiff, then Defendants
22     provisionally allege that their acts or omissions were not the sole and proximate cause of
23     Ms. Suarez’s injuries and damages and that the damages awarded are to be apportioned
24     according to the respective fault and legal responsibility of all parties, persons, and
25     entities who contributed to and/or caused the injuries and damages, according to proof
26     presented at the time of trial.
27                                                   5
28           As a fifth, separate and distinct affirmative defense, Defendants allege that they are

                                                    10
                                                                           20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.510 Page 11 of 12



1      not liable by operation of section 820.6 of the Government Code for injury caused by
2      acts, in good faith, under the apparent authority of an enactment that is unconstitutional,
3      invalid, or inapplicable.
4                                                    6
5            As a sixth, separate and distinct affirmative defense, Defendants allege that they
6      are not liable for any injury caused by an alleged failure to furnish or obtain medical care
7      for a prisoner, by operation of section 845.6 of the Government Code.
8                                                    7
9            As a seventh, separate and distinct affirmative defense, Defendants allege that it is
10     not liable pursuant to Government Code section 855.6 for any alleged failure to make a
11     physical examination or to make an adequate physical or mental examination for the
12     purpose of determining whether an individual has a disease or physical or mental
13     condition.
14                                                   8
15           As an eighth, separate and distinct affirmative defense, Defendants allege that they
16     are not liable for any injury caused by or to any prisoner by operation of section 844.6 of
17     the Government Code.
18                                                   9
19           As a ninth, separate and distinct affirmative defense, Defendants allege that Nurse
20     Keene is entitled to qualified immunity from liability under title 42, United States Code
21     section 1983.
22                                                  10
23           As a tenth, separate and distinct affirmative defense, Defendants allege that they
24     are not liable for alleged violations of civil or constitutional rights by non-policymakers,
25     or by policymakers who are acting on behalf of an entity other than the County of San
26     Diego.
27                                                  11
28           As an eleventh, separate and distinct affirmative defense, Defendants allege that

                                                    11
                                                                           20cv-00456-WQH-DEB
     Case 3:20-cv-00456-WQH-DEB Document 19 Filed 03/02/21 PageID.511 Page 12 of 12



1      the County of San Diego is not subject to vicarious liability.
2                                                    12
3            As a twelfth, separate and distinct affirmative defense, Defendants allege that
4      Ms. Suarez failed, refused, and neglected to reasonably mitigate her damages, which bars
5      or diminishes any recovery.
6                                                    13
7            As a thirteenth, separate and distinct affirmative defense, Defendants allege that
8      pursuant to Government Code section 985, any judgment entered herein may be reduced
9      for collateral source payments paid or obligated to be paid for services or benefits that
10     were provided before trial commenced.
11                                                   14
12           As a fourteenth, separate and distinct affirmative defense, Defendants allege that
13     they are not liable pursuant to Government Code section 855.8 for the diagnosis and
14     treatment of mental illness.
15                                                   15
16           As a fifteenth, separate and distinct affirmative defense, Defendants allege that
17     they are not liable for punitive or exemplary damages, in part due to Government Code
18     section 818 and City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981).
19           WHEREFORE, Defendants pray as follows:
20           1.     That the action be dismissed with prejudice;
21           2.     That Plaintiff takes nothing by their action;
22           3.     That Defendants recover their costs of suit incurred herein, including
23                  attorneys’ fees; and
24           4.     For such other and further relief as the Court deems proper and just.
25                                         Respectfully submitted,
26     DATED: March 2, 2021                Office of County Counsel
27                                         By: s/MATTHEW P. O’SULLIVAN, Senior Deputy
                                           Attorneys for Defendants County of San Diego and
28                                         Shannon Keene
                                           E-mail: matthew.o’sullivan@sdcounty.ca.gov
                                                     12
                                                                         20cv-00456-WQH-DEB
